Newman, Judge:
These protests, enumerated in schedule “A” attached hereto and made a part hereof, have been submitted for decision on a written stipulation between counsel for the respective parties reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States, subject to the approval of the Court, that the merchandise marked “A” and initialed RS (Initials) by Import Specialist Rubin Sokoloff (Import Specialist’s Name) on the invoices accompanying the entries covered by the protests enumerated on the attached Schedule A, which was assessed for duty at the rate of 19 per centum ad valorem under the provisions of Item 657.20, T.S.U.S., consists of oilcan spouts, similar in all material respects to the merchandise the subject of Hollywood Accessories, Division of Allen Electronic and Equipment Co. v. United States, C.D. 3391, and therein held dutiable under the provisions of Item 651.47, T.S.U.S. at the rate of 17 per centum ad valorem.
IT IS FURTHER STIPULATED AND AGREED that the record in C.D. 3391 may be incorporated and made a part of the record herein.
IT IS FURTHER STIPULATED AND AGREED that the instant protests are submitted for decision upon this stipulation and the foregoing incorporated record, the same being limited to the merchandise and the issues described hereinabove and abandoned in all other respects.
Accepting this stipulation as an agreed statement of fact, and in accordance with the cited decision, we hold that the merchandise assessed with duty at the rate of 19 per centum ad valorem under item 657.20 of the Tariff Schedules of the United States, and marked with the letter “A” and initialed RS by Import Specialist Rubin Sokoloff on the invoices accompanying the entries covered by the protests listed in schedule “A”, is properly dutiable at the rate of 17 per centum ad *60valorem under the provision for hand tools of iron or steel, other, in item 651.47 of the Tariff Schedules of the United States.
To the extent indicated, the protests are sustained, and judgment will issue accordingly.